Order entered March 7, 2022




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-21-00321-CR

                     MICHAEL FOY WALLING, Appellant

                                             V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-83626-2017

                                        ORDER

      Before the Court is the State’s Second Motion for Extension of Time to File

its Brief. We GRANT the motion. We ORDER the brief received on March 4,

2022, filed as of the date of this order.


                                                  /s/   ERIN A. NOWELL
                                                        PRESIDING JUSTICE